Citation Nr: 1809298	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-22 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a neck injury.

2. Entitlement to service connection for cubital tunnel syndrome.

3. Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Clarence H. Thornton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1998 in the Navy and from January 2003 to September 2004 in the Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The competent evidence of record is at least in equipoise whether the Veteran's neck injury was caused by active duty service.

2. The competent evidence of record is at least in equipoise whether the Veteran's cubital tunnel syndrome was caused by active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a neck injury have been met.  38 U.S.C. §§ 1131, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for cubital tunnel syndrome have been met.  38 U.S.C. §§ 1131, 5107 (b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has a neck injury and cubital tunnel syndrome due to active duty service.  Specifically, he sustained injuries to his head, neck and elbows during a motor vehicle accident in 1990, and his military occupational specialty (MOS) was maintenance technician where he testified at his August 2017 Board hearing that his elbows were constantly in a bent position.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records show that the Veteran was in a motor vehicle accident in February 1990.  The Veteran was treated for cervical spine pain following this accident in October 1990.  X-rays revealed straightening of the normal cervical lordosis, most likely due to paravertebral muscle spasm.  In December 1992, the Veteran was treated for cervical muscle spasm.  In February 1998, the Veteran was treated in service for bilateral hand pain of undetermined etiology, possibly due to overuse.  The Veteran reported that pain had been present for two months and it was developing in the wrist area and radiating to the fingertips.  The symptoms were intermittent.

Post service VA treatment records from July 2006 to October 2006 show that the Veteran was treated for bilateral cubital tunnel syndrome.  He reported symptoms of numbness of both upper extremities in the ulnar nerve distribution, and radiating pain from his elbows to his fingers.  

On April 8, 2010, the Veteran was afforded a VA examination.  The Veteran reported that he underwent bilateral carpal tunnel release in the 1990s.  He also had neck surgery in 2008 and had intermittent pain in the left shoulder with numbness of the arm.  The Veteran was diagnosed with bilateral ulnar neuropathy - cubital tunnel syndrome and status post bilateral carpal tunnel release with persistent numbness in the fingers.  The examiner found that the etiology was likely occupational.  

On an April 14, 2010 VA examination, the examiner opined that the Veteran's current problems and pain in the upper extremities were related to the accident that the Veteran had in 1990.  The examiner's reasoning was based on medical examination, medical knowledge, and medical records.  

On a June 23, 2010 addendum opinion, the examiner opined that the Veteran's current problems and complaints of pain in the upper extremities were not believed to be related to an accident the Veteran had in 1990.  The examiner reasoned that an examination the Veteran had in 1998 showed no problems with the Veteran's cervical spine related to the upper extremities.  

On an April 9, 2013 VA opinion, the examiner opined that the Veteran's current degenerative joint disease of the cervical spine was less likely than not caused by the motor vehicle accident in 1990.  The examiner reasoned that the Veteran was seen in 1998 and treated for bilateral hand pain.  The Veteran was found to have bilateral cubital tunnel syndrome that was causing the Veteran's upper extremity and neck pain.  

On an April 11, 2013 VA opinion, the examiner opined that the Veteran's current ulnar neuropathy or cubital tunnel syndrome was at least as likely as not caused by the hand numbness the Veteran had in service.  The examiner reasoned that the Veteran had symptoms after the motor vehicle accident in service in 1998, and nerve conduction studies at a neuromedical center had shown bilateral ulnar neuropathy at the cubital tunnel.  The examiner stated that the Veteran was later told he might need a release of cubital tunnel.

On a December 18, 2013 VA opinion, the examiner opined that the Veteran's cubital tunnel syndrome was less likely than not proximately due to, caused by, or a progression of the symptoms of bilateral wrist and hand pain for which he received treatment in service in February 1998.  The examiner reasoned that the ulnar neuropathy due to cubital tunnel syndrome would not cause wrist and hand pain generally.  Cubital tunnel syndrome occurred at the elbow.  The examiner further stated that that Veteran related symptoms of numbness consistent with ulnar neuropathies/cubital tunnel syndrome beginning in 2005.

At an August 2017 Board hearing, the Veteran testified specifically regarding his cubital tunnel syndrome and how his MOS affected his condition.  The Veteran described how his elbows were constantly bent as a mechanic.  

In sum, the Board finds that the evidence of record is at least in equipoise whether the Veteran's neck injury and cubital tunnel syndrome are related to service.  The April 8, 2010, April 14, 2010 and April 11, 2013 VA examiners found that the Veteran's claimed disabilities were likely caused by his MOS and/or accident in service.  The June 23, 2010 and December 18, 2013 VA examiners found that the Veteran's claimed disabilities were not caused by his accident in service.  The Board takes note of the April 9, 2013 VA opinion which provided a negative opinion; however, the Board finds that as the examiner opined that the Veteran's neck pain was caused by his cubital tunnel syndrome, and as the Board finds that the cubital tunnel syndrome was caused by the accident in service, that the neck disability is at least secondary if not directly related to service.  Accordingly, entitlement to service connection for a neck injury and cubital tunnel syndrome are warranted.


ORDER

Entitlement to service connection for a neck injury is granted.

Entitlement to service connection for cubital tunnel syndrome is granted.


REMAND

Regrettably, the Veteran's claim for a right knee condition must be remanded for further development.

Initially, the Board notes that the Veteran has not undergone a VA examination in connection with his claim for a right knee condition.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, in a May 2006 VA treatment note, the Veteran reported knee pain and right knee surgery during service.  He was diagnosed with right knee osteoarthritis and given medication for pain and inflammation.

In the Veteran's November 2009 claim, the Veteran stated that he had right knee surgery while on active status for the Army Reserves and requested that his records be obtained from Ft. Polk hospital.  In a March 2010 memorandum, the military records specialist made a formal finding of unavailability of complete service treatment records for Army service from January 2003 to September 2003.  In August 2017, the Veteran testified at his Board hearing that in 2002, the Veteran was doing a platoon run and twisted and snapped his right knee.  He stated that he tore something which had to be stitched up and he was out for six weeks followed by physical therapy.  The Board notes that the records missing are from January 2003 to September 2003.  However, the month of injury was unclear and could have occurred towards the end of 2002.  In addition, the Veteran has relayed this same information to VA treatment providers.  Thus, the Board concedes that he incurred this injury and underwent treatment in service.  Given these facts, the Board finds that remand is necessary to obtain a VA examination to determine the etiology of the Veteran's right knee condition.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private or VA treatment records.  Request that the Veteran assist with locating these files, if possible.  Associate these with the claims file.  

2. Then schedule the Veteran for a VA examination to determine the current nature and etiology of his right knee condition.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination report, and with consideration of the Veteran's lay statements regarding his symptoms of onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his right knee condition began in service, was caused by service, or is otherwise related to service.

The examiner should consider all evidence of record.  The examiner should also consider the Veteran's lay testimony regarding his injury in service and his subsequent surgery and physical therapy.  Lack of service treatment records from January 2003 to September 2003 should not hinder the examiner's ability to make a determination on the competence of the lay testimony as the Board concedes that this injury did occur.  A complete rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to come to an opinion without resorting to mere speculation, then the examiner must explain why and mention any additional information that would be needed to make a decision, if possible.

3. Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


